—Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.) rendered March 20, 1992, convicting him of assault in the second degree, reckless endangerment in the first degree and arson in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We note initially that the general waiver of his right to appeal which the defendant executed did not effectively waive the claim which he now raises, i.e., that his plea was not entered voluntarily, knowingly and intelligently (see, People v Seaberg, 74 NY2d 1, 11).
The court did not improvidently exercise its discretion in denying defendant’s motion to withdraw his plea without *374conducting a hearing (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 527; People v Dickerson, 163 AD2d 610). A review of the record fails to support the defendant’s contention that his responses at the plea proceeding were not lucid and rational. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.